Citation Nr: 0713105	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to July 1967 
and had active duty for training periods (ACDUTRA) in 1979, 
1980, 1981, and 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In January 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issues of entitlement to service connection for residuals 
of back and neck injuries, based on the merits, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1985 and September 1985 rating decisions, the 
RO denied service connection for residuals of injuries to the 
back and neck; he was properly notified and did not file an 
appeal, and the decisions became final.  

2.  The evidence received since the September 1985 rating 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
it relates to an unestablished fact necessary to substantiate 
the claims of residuals of injuries to the back and neck, and 
raises a reasonable possibility of substantiating the claims.  





CONCLUSION OF LAW

Subsequent to the final September 1985 rating decision, new 
and material evidence has been received to reopen the claims 
of entitlement to service connection for residuals of back 
and neck injuries.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. The veteran 
must also be notified of what constitutes both "new"  and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA satisfied its duty to notify by means of a January 2002 
letter from the AOJ to the appellant which informed him of 
what evidence was required to substantiate the claims and of 
his and the VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  With regard to the 
claims to reopen, the letter specifically advised the veteran 
of the basis for the previous denial of the claims of service 
connection for residuals of injuries to the back and neck in 
September 1985.  The letter further advised him of what would 
constitute both "new" and "material" evidence to reopen the 
previously denied claims.

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the elements of a claim for service 
connection, to specifically include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Dingess/Hartman, 19 Vet. App. 473 
(2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of an effective date, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, the Board below 
reopens the claims of service connection for residuals of 
injuries to the back and neck, and remands the case to the RO 
fur further development and adjudication of the underlying 
service connection claims on the merits.  The RO will 
therefore have the responsibility for providing appropriate 
notice with respect to disability ratings and effective 
dates.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, as well as 
private medical and VA treatment records.  In addition, the 
veteran has submitted numerous statements in support of his 
claim.  He was afforded a hearing before the Board in January 
2007.  The Board finds that the RO's actions comply with duty 
to assist requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).

New and Material Evidence

The veteran is seeking to reopen claims of entitlement to 
service connection for residuals of injuries to the back and 
neck, previously denied in a September 1985 rating decision 
in which the RO determined that service connection was not 
warranted for either claim.  In January 2002, the veteran 
filed his application to reopen these claims.  As the 
application to reopen was received after August 29, 2001, the 
amended version of 38 C.F.R. § 3.156(a) is for application in 
this case.  38 C.F.R. § 3.156(a) (2006).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104, 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 2002), which provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence received since the 
last final disallowance is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the September 1985 rating decision 
includes VA and private medical records dated from 1980 
through 2002, including the report of VA examination in 
February 1997; and statements of the veteran and his 
testimony during a January 2007 hearing before the Board.

Much of the evidence received since September 1985 is new, in 
that it was not previously of record.  Some of the records 
reflect treatment for medical conditions and disorders that 
are not on appeal.

The Board notes, however, that private reports from as early 
as 1985 reflect diagnosis of degenerative disc disease in the 
cervical (neck) area.  Subsequently dated reports, to include 
the March 1997 VA examination report, show diagnoses of 
degenerative joint disease (DJD) in the back and neck.  DJD 
in the back and neck was corroborated by VA in a 2001 report.  

The veteran's claims for service connection for residuals of 
injuries to the back and neck were denied in September 1985 
on the basis that there was no competent medical evidence 
establishing the current presence of a low back or neck 
disorder.  In the last final decision on the matter, the 
September 1985 rating decision, the RO denied the claims in 
that there was no medical evidence showing that the veteran 
had a back or neck condition was due to service, and in the 
absence of such evidence showing a nexus between the claimed 
conditions and service, service connection was not warranted.

The additional evidence submitted since September 1985, when 
considered with previous evidence of record, relates to an 
unestablished fact in 1985, necessary to substantiate the 
claims.  That is, it relates to the question of whether the 
veteran has a current low back or neck disorder, and whether 
any low back or neck disorder is related to service as he 
claims.

The record as previously available in September 1985 does not 
contain definitive evidence of a chronic low back disorder.  
While it was noted that the veteran injured his back and neck 
in an accident that occurred while on ACDUTRA, and that he 
was treated for a period of time (through March 1980), there 
was no record of treatment after that date, and no 
subsequently dated evidence showing a chronic back or neck 
condition.  As no chronic residuals of back and neck injury 
were shown by the evidence of record, the claims were denied.  

The evidence submitted since September 1985, as noted above, 
includes diagnoses of neck and back DJD on numerous reports.  
Such evidence received since September 1985 is neither 
cumulative nor redundant of the evidence of record received 
previously.  The Board also finds that this evidence is 
"material" for purposes of reopening the claims since it 
relates to an unestablished fact, in that it provides 
evidence of current low back and neck disorders.

Accordingly, the Board finds that the evidence received 
subsequent to September 1985 is new and material and serves 
to reopen the claims of service connection for residuals of 
back and neck injuries.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a).  However, the Board 
cannot, at this point, adjudicate the merits of the reopened 
claims, as further assistance to the appellant is required to 
comply with the duty to assist.  This is detailed in the 
REMAND below.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of a 
back injury; the appeal is granted to that extent.  

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of a 
neck injury; the appeal is granted to that extent.  





REMAND

In light of the Board's decision granting the veteran's 
petition to reopen previously denied claims of service 
connection for residuals of injuries to the back and neck, a 
remand of the underlying service connection claims is 
necessary to accord the RO an opportunity to adjudicate these 
issues on a de novo basis.  

The record reflects that the veteran incurred injury to the 
back and neck while on ACDUTRA in 1979.  He was seen for 
residual pains, but X-rays were normal.  He was discharged 
back to full duty.  However, he continued to complain until 
March 1980.  There was no subsequent treatment for back or 
neck complaints until several years later.  It was noted in 
private reports in 1985 that the veteran had a history that 
included neck injury and that he now had degenerative disc 
disease at C4-5.  Ultimately, he was diagnosed as having DJD 
in the back and neck.  (See VA records from 1997 and 2001.)  

No contemporaneous examination of the veteran has been 
conducted which addresses the etiology of DJD of the back and 
neck with benefit of all pertinent medical records.  
Fulfillment of the statutory duty to assist includes the 
requirement of conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior treatment so that the evaluation of the claimed 
disability will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  The evidence of record is unclear as 
to whether the veteran has a current low back or neck 
disorder that resulted from inservice injury.  Therefore, the 
Board finds that after obtaining any additional medical 
records indicated by the veteran, he should be scheduled for 
an examination to determine the nature and etiology of any 
claimed low back and neck conditions.  The VCAA requires that 
VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
several VA Forms 21- 4142, Authorization 
and Consent to Release Information to the 
Department to Veterans Affairs. The RO 
should ask the veteran to provide the 
contact information on those forms for 
any providers of back treatment after an 
August 2002 automobile accident injury to 
his back. He should be asked to complete 
(including full names and addresses, to 
the extent possible) and return the 
signed forms, so that VA can obtain 
medical records from the indicated 
medical professionals.

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA orthopedic 
examination in order to determine the 
nature and etiology of any low back 
disorder. All studies including X-rays 
and/or MRI, deemed appropriate in the 
medical opinion of the examiner 
should be performed; and, all findings 
should be set forth in detail. The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question:  If either a lumbosacral spine 
or neck disability is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder(s) is the result of, 
or was increased by, injury or disease 
incurred during active service, to 
include aggravation of any preexisting 
condition.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If a 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


